OSBORNE, Judge
(dissenting).
I dissent from the holding of the majority in this case. Section 156 of our Constitution provides for the classification of cities on the basis of population.
“The cities and towns of this Commonwealth, for the purposes of their organization and government, shall be divided into six classes. The organization and powers of each class shall be defined and provided for by general laws, so that all municipal corporations of the same class shall possess the same powers and be subject to the same restrictions.”
It is obvious that this classification is only for the purpose of “organization” and “government.” Certainly this does not pertain to elections. Section 59(20) provides,
“The General Assembly shall not pass local or special acts concerning any of the following subjects, or for any of the following purposes, namely: * * *.
“To provide for conducting elections, or for designating the places of voting, or changing the boundaries of wards, precincts or districts, except when new counties may be created.”
I do not believe KRS 86.225 relates to the organization and government of cities but does relate to the conduct of an election. The power of the legislature is restricted under section 59(20), therefore the statute is in violation of the Constitution.
For the foregoing reasons, I respectfully dissent.